[edfsa09d0012mod0081execu001.jpg]




--------------------------------------------------------------------------------



 
[edfsa09d0012mod0081execu002.jpg]




--------------------------------------------------------------------------------



 
[edfsa09d0012mod0081execu003.jpg]




--------------------------------------------------------------------------------



 
[edfsa09d0012mod0081execu004.jpg]
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT 1. Contract ID Code Page of
Pages 1 21 2. AMENDMENT MODIFICATION NO. 3. EFFECTIVE DATE 4.
REQUISITION/PURCHASE REQ. NO. 5. PROJECT NO. (if applicable) 0080 SEP 01, 2014
6. ISSUED BY CODE FSA-FS2 7. ADMINISTERED BY (If other than item 6) CODE United
States Department of Education Federal Student Aid/Mission Support Group See
Block 6 830 First St NE - Suite 91F3 Washington DC 20202 Katharine Hill
202-377-4215 katharine.hill@ed.gov 8. NAME AND ADDRESS OF CONTRACTOR (NO.,
Street, Country, State and ZIP Code) (x) 9A. AMENDMENT OF SOLICITATION NO. GREAT
LAKES EDUCATIONAL LOAN SERVICES, INC. DUNS: 967379496 2401 INTERNATIONAL LN.
Cage Code: 5J3D5 MADISON WI 537043121 9B. DATED (SEE ITEM 11) 10A. MODIFICATION
OF CONTRACT/ORDER NO. ED-FSA-09-D-0012 10B. DATED (SEE ITEM 13) CODE 00030773
FACILITY CODE JUN 17, 2009 11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF
SOLICITATIONS … The above numbered solicitation is amended as set forth in item
14. The hour and date specified for receipt of offers … is extended, …is not
extended. Offers must acknowledge receipt of this amendment prior to the hour
and date specified in the solicitation or as amended, by one of the following
methods: (a) By completing items 8 and 15, and returning ______ copies of
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OR OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment your desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified. 12. ACCOUNTING AND APPROPRIATION DATA (If
required) Modification Amount: $0.00 See Schedule Modification Obligated Amount:
$0.00 13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT
MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14. Check One A. THIS
CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET FORTH IN
ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A. B. THE ABOVE NUMBERED
CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE CHANGES (such as
changes in paying office, appropriation date, etc) SET FORTH IN ITEM 14,
PURSUANT TO THE AUTHORITY OF FAR 43.103(b). C. THIS SUPPLEMENTAL AGREEMENT IS
ENTERED INTO PURSUANT TO AUTHORITY OF: Mutual Agreement Between the Parties D.
OTHER (Specify type of modification and authority) E. IMPORTANT: Contractor … is
not, … is required to sign this document and return _______1 copies to the
issuing office. 14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF
section headings, including solicitation/contract subject matter where feasible)
Please see the attachment for modification description. Except as provided
herein, all terms and conditions of the document referenced in item 9A or 10A,
as heretofore changed, remains unchanged and in full force and effect. 15A. NAME
AND TITLE OF SIGNER (Type or print) 16A. NAME AND TITLE OF CONTRACTING OFFICER
(Type or print) Soo Kang 202-377-3798 soo.kang@ed.gov 15B. CONTRACTOR/OFFEROR
15C. DATE SIGNED 16B. UNITED STATES OF AMERICA 16C. DATE SIGNED AUG 27, 2014
(Signature of person authorized to sign) (Signature of Contracting Officer) NSN
7540-01-152-8070 STANDARD FORM 30. (Rev. 10-83) Previous Edition unusable
Prescribed by GSA FAR (48 CFR) 53.243



--------------------------------------------------------------------------------



 
[edfsa09d0012mod0081execu005.jpg]
Attachment Page The purpose of this modification is to: 1. Replace Section
B.13.H: Delinquency Reduction Compensation Program 2. Modify Section B.13.N:
Additional Terms - Replace Item 3: Common Pricing, previously revised in
Modification 0074 - Modify Item 5: Common Pricing - Add Item 11 - Add Item 12:
Service Member Requirements - Add Item 13: Servicing Requirements Submission 3.
Update C.2 Attachments/Supplemental Documents 4. Replace Attachment A-4,
Servicer Allocation Metrics 5. Replace Attachment A-5, Allocation Calculation
Example 6. Replace Attachment A-6, Servicing Pricing Definitions 7. Add
Attachment A-7, Borrower Status Reporting 8. Add Attachment A-8, Quarterly
Delinquency Reduction Compensation Report All other terms and conditions remain
unchanged. PAGE 2 OF 21 ED-FSA-09-D-0012/0080



--------------------------------------------------------------------------------



 
[edfsa09d0012mod0081execu006.jpg]
Attachment Page B.13 ADDITIONAL TERMS AND CONDITIONS H. Delinquency Reduction
Compensation Program A Delinquency Reduction Compensation Program is established
as follows: (Borrowers > 30 Days Delinquent) _ Delinquency Percentage =
(Borrowers In Current Status + Borrowers < 361 Days Delinquent) Each of the
Servicers may earn up to $500,000 per quarter, depending upon performance, as
follows: Level 1 Award is valued at $200,000 if the Servicer achieves a
Delinquency Percentage for Quarter End of less than 23.0%. Level 2 Award is
valued at $300,000 if the Servicer achieves a Delinquency Percentage for Quarter
End of less than 23.0% (earns $200,000) AND Servicer improves upon prior Quarter
End Delinquency Percentage (earns $100,000). Level 3 Award is valued at $500,000
if the Servicer achieves a Delinquency Percentage for Quarter End of less than
21.0% AND Servicer improves upon prior Quarter End Delinquency Percentage.
Delinquency Reduction Compensation will be available based on the results of the
quarter ending 12/31/2014. Servicers shall submit the Quarterly Delinquency
Reduction Compensation Report (Attachment A-8) at the end of each quarter.
Quarters are defined as Q1 = Oct 1 to Dec 31; Q2 = Jan 1 to Mar 31; Q3 = Apr 1
to Jun 30, and Q4 = Jul 1 to Sep 30 of each year. This contract includes
performance compensation terms that address delinquency reduction. The
compensation will become due to the vendor upon successful achievement of
delinquency reduction objectives. The Government intends to promote the
reduction of loan delinquency across the entire period of vendor performance.
Any vendor that appears to be performing in a manner inconsistent with this
intent (e.g. attempting to earn compensation every other quarter, etc.) may, at
the sole discretion of the Government, forfeit the delinquency reduction
compensation they would have otherwise earned; and may, at the sole discretion
of the Government, be required to return previously earned compensation that was
achieved through this delinquency reduction program. The Government may, at its
sole discretion, reset the structure of the compensation on an annual basis,
effective on September 1 of the performance year; maintain the current
structure; or, remove the delinquency reduction compensation entirely by
unilateral modification of the contract. PAGE 3 OF 21 ED-FSA-09-D-0012/0080



--------------------------------------------------------------------------------



 
[edfsa09d0012mod0081execu007.jpg]
Attachment Page N. Additional Terms: 3. The Government will set and manage the
common pricing, including tier structure, below: CLIN Status Unit Unit Measure
Unit Rate 0001 In School 1+ EA $ 1.05 0002 In Grace 1+ EA $ 1.68 0003 In
Repayment 1+ EA $ 2.85 0004 Service Member 1+ EA $ 2.85 0005 Deferment 1+ EA $
1.68 0006 Forbearance 1+ EA $ 1.05 0007 Delinquent 6-30 Days 1+ EA $ 2.11 0008
Delinquent 31-90 Days 1+ EA $ 1.46 0009 Delinquent 91-150 Days 1+ EA $ 1.35 0010
Delinquent 151-270 Days 1+ EA $ 1.23 0011 Delinquent 271-360 Days 1+ EA $ 0.45
0012 Delinquent 361 or more Days 1+ EA $0.45 0013 Delinquency Reduction
Compensation Program1 N/A N/A Not-to-Exceed $2,000,000 Cohort Default Rate (CDR)
Challenge Support 0014 Institution2 1+ EA $213.00 0015 Borrower3 1+ EA $23.00
Loan Consolidation 0016 One-Time Development Cost4 N/A N/A Not-to-Exceed
$1,200,000.00 0017 Consolidations Completed 1+ EA $27.35 0018 CDR Assistance
Pilot (rate per school assisted)5 1+ EA $18,000.00 Image Repository (Storage &
Access)6 0019 Tier 1 (Images) 0 – EA $0.00088 50,000,000 0020 Tier 2 (Images)
50,000,001 – EA $0.00077 100,000,000 0021 Tier 3 (Images) 100,000,001 – EA
$0.00070 150,000,000 0022 Tier 4 (Images) 150,000,001+ EA $0.00065 1.
Delinquency Reduction Compensation Program shall not exceed $2,000,000 annually
per servicer. The maximum amount available each quarter shall not exceed
$500,000 per servicer. 2. An institution is defined as a school or branch having
a unique school code/ID as established by the U.S. Department of Education. 3. A
borrower is defined as an individual with a unique SSN. 4. Development costs for
Loan Consolidation will be reimbursed for the actual costs incurred, but not-to-
exceed $1,200,000, for the first year only. 5. The CDR Assistance Pilot ends on
May 16, 2014 6. The tier structure for Image Repository is based on total volume
at the associated unit rate, on a monthly basis. For example, if there are
100,000,000 images in Month 1, the total monthly cost will be 100,000,000 PAGE 4
OF 21 ED-FSA-09-D-0012/0080



--------------------------------------------------------------------------------



 
[edfsa09d0012mod0081execu008.jpg]
Attachment Page X $0.00077 (Tier 2 Unit Rate); if in Month 2 there are
120,000,000 images, the total monthly cost will be 120,000,000 X $0.00070 (Tier
3 Unit Rate); and so on. 5. Common pricing includes all supplies, services and
other costs to deliver Title IV Servicing under this contract, including: x
Costs for bringing contractor systems into compliance for handling federally
held debt. x Costs for legislative, regulatory or policy changes that affect the
FFEL community as a whole, as is commercially accepted practice in the FFEL
community. x Costs to successfully shutdown the federal servicing system and
operations, including: a. Continued borrower support for a minimum of 90 days
from the last transfer off. Including, but not limited to, responses to
inquiries, credit bureau resolutions, payment and correspondence forwarding, tax
reporting, etc. b. Creation and execution of a decommissioning plan for systems
and operational activities. c. Continued system support (including interfaces
and reject resolution) until system successfully decommissioned – minimum of 90
days from last transfer off. d. Continued reporting and reconciliations until
system successfully decommissioned – including full resolution of all variances,
suspense balances and fund balance with Treasury. x For all other costs, the
Department and the contractor(s) may come to an agreement via the change
management process or negotiation, as necessary. 11. The contractor shall
provide a complete copy of any complaint served on the contractor in a lawsuit
by an individual for conduct alleged to have occurred in the course of servicing
activity under the contract. Within 10 days of the date of service of the
complaint on the contractor, the contractor shall deliver the copy by email
attachment sent to OGC.Servicer@ed.gov, or by hard copy addressed, postage
prepaid, to Education Department, Office of General Counsel, DPE: Servicer, 400
Maryland Ave. SW, Washington DC 20202. The contractor need not provide such a
complaint if the contractor determines that the conduct alleged did not occur in
the course of the contractor’s servicing activities under the contract or the
plaintiff does not assert a claim with respect to an obligation owed or believed
to be owed by the plaintiff to repay a student loan. The contractor shall
provide the complaint at no additional cost to the government. 12. Service
Member Requirements 12.1 Service Member is defined in accordance with the
Servicemember Civil Relief Act. 12.2 The servicer shall provide a unique email
address and phone number (or an IVR option within existing phone number) that
allows the borrowers in the service member category to go directly to a group of
agents who have been specially trained to respond to inquiries on all aspects of
the military entitlements, forms, regulations, and military payments, as they
relate to federal financial aid. The email and phone options shall be PAGE 5 OF
21 ED-FSA-09-D-0012/0080



--------------------------------------------------------------------------------



 
[edfsa09d0012mod0081execu009.jpg]
Attachment Page made available to these borrowers on servicer websites and hard
copy/electronic correspondences. 12.2.1 Validation - Servicer shall provide a
document to FSA explaining how the service member borrowers can uniquely contact
the servicer and where/when that information is made available to the borrower.
Servicer shall provide a high level overview of the specialized training the
CSRs/agents will go through to be trained to respond to these inquiries and when
that training takes place. The training materials should also be made available
to FSA on demand. (Send validation items to EdServicerG@ed.gov and COR within 60
days of the Effective Date of this executed modification (0080).) 12.3 The
servicer shall review all borrowers in their portfolio against the Department of
Defense database MONTHLY and apply the borrower entitlements based on that
matching. 12.3.1 Validation - Servicer shall provide a document outlining the
timing of when the monthly matching will occur as well as how/when the benefits
will be applied to borrower accounts as a result of the matching. (Send
validation items to EDServicerG@ed.gov and COR within 60 days of the Effective
Date of this executed modification (0080).) 12.4 The servicer shall provide a
listing (SSN, Name, days delinquent) by the 10th calendar day of each month to
FSA that identifies EVERY borrower in the service member category that has
reached 300 or more days delinquent. The listing shall also outline all activity
(calls/emails/correspondence) the servicer has taken to try to resolve the
delinquency and how the servicer has contacted the borrower (or if they have
been unable to, how they have tried to contact the borrower). FSA will review
the listing and may request administrative forbearances on some/all of these
borrowers to reduce the delinquency level (which would prevent the borrower from
going to Debt Collection). FSA will respond in writing/email to each listing
provided by the 25th calendar day of each month to identify any borrower that
the servicer should apply a forbearance on. If no response is received from FSA,
then no action is needed. All files should be submitted within encrypted zip
files with password provided in separate emails. 12.4.1 Validation - No
pre-implementation validation is needed, FSA will review the listing once
implemented to ensure the required data is provided. PAGE 6 OF 21
ED-FSA-09-D-0012/0080



--------------------------------------------------------------------------------



 
[edfsa09d0012mod0081execu010.jpg]
Attachment Page 12.5 The servicer shall provide a monthly report to FSA
identifying all borrowers within the Service Member Category by the 10th
calendar day of each month. The report shall be provided via email, in Excel
format, and follow the below data elements/format. The report shall be provided
to EDServicerG@ed.gov and other email addresses as periodically added by FSA.
All files should be submitted within encrypted zip files with password provided
in separate emails. Borrower Borrower Benefit borrower Eligibility Eligibility
SSN Name qualifies for to meet start date end date Service Member category
12.5.1 Validation - No pre-implementation validation is needed, FSA will review
the report once implemented to ensure the required data is provided. 13.
Servicing Requirements Submission The servicer shall submit a complete list of
servicing requirements as they exist at the time of submission to the Government
every two years. This shall include all requirements, including those unique to
the servicer (including but not limited to: PSLF, TEACH, TPD, Image Repository).
No proprietary information shall be contained in the requirements. The first
requirements submission shall be submitted by November 1, 2014. C.2
Attachments/Supplemental Documents Number Title A-1 Additional Servicer—Initial
Requirements Document (Version 21.0) A-2 Additional Servicer—Intermediate
Requirements Document (Version 6.0) A-3 Additional Servicer—Full Requirements
Document (Version 6.0) A-4 Ongoing Allocation Methodology (Version 2.0) A-5
Sample—Ongoing Allocation Metric Calculation (Version 2.0) A-6 Servicing Pricing
Definitions (Version 10.0) A-7 Borrower Status Reporting (Retention) A-8
Quarterly Delinquency Reduction Compensation Report A-9 Monthly Invoice Report
PAGE 7 OF 21 ED-FSA-09-D-0012/0080



--------------------------------------------------------------------------------



 
[edfsa09d0012mod0081execu011.jpg]
Attachment Page Attachment A-4 Servicer Allocation Metrics The allocation of
ongoing volume will be determined twice each year based on the performance of
each servicer in relation to the other servicers awarded. Quarterly results will
be compiled for each servicer based on the performance measures listed below.
During July (using March and June quarter end results) and January (using
September and December quarter end results) of each year an average of the
quarterly performance results will be used to determine the ranking of each
servicer in each of the five high-level metric categories. By combining each
servicer’s ranking in all categories, each servicer may be given a percentage of
the designated new borrower pool available to be distributed for the upcoming
two quarters. Note: A servicer may be given 0% (zero percent) of the designated
new borrower pool, at the Government’s sole discretion. Servicers will be
informed of their allocation percentage of new volume by August 15, for the
allocation effective September 1 to February month end, and February 15, for the
allocation effective March 1 to August 31, of each year. The allocation of
ongoing volume will be determined based on the following factors: For metrics 1,
2, and 3 borrowers in school, in grace, in deferment, in forbearance, in Service
Member, and over 360 days delinquent are excluded from both the numerator and
denominator in the calculations. Calculations will be rounded to the hundredth
of a percent. Borrowers with loans in multiple statuses shall be counted once,
in the lowest performing deliverable status. The lowest performing deliverable
status is defined as the lowest unit priced deliverable. Note: Metrics will NOT
be calculated separately by school type in any metric. Allocation Metrics 1 –
Percentage of Borrowers in Current Repayment Status – 30% of the overall
performance metric – This calculation is measured by dividing the number of
borrowers in current repayment status who are not delinquent at the end of the
quarter by the number of all borrowers in both current and delinquent repayment
status at the end of the quarter. 2 – Percentage of Borrowers more than 90 but
less than 271 days delinquent – 15% of the overall performance metric – This
calculation is measured by dividing the number of borrowers who are greater than
90 days delinquent and less than 271 days delinquent at the end of the quarter
by the number of borrowers in both current and delinquent repayment status at
the end of the quarter. 3 – Percentage of Defaulted borrowers (over 270 days and
less than 361 days delinquent) – 15% of the overall performance metric – This
calculation is measured by dividing the number of borrowers who are greater than
270 days delinquent and less than 361 days delinquent at the end of the quarter
by the number of borrowers in both current and delinquent repayment status at
the end of the quarter. PAGE 8 OF 21 ED-FSA-09-D-0012/0080



--------------------------------------------------------------------------------



 
[edfsa09d0012mod0081execu012.jpg]
Attachment Page 4 – Borrower Survey results – 35% of the overall performance
metric – Surveys will be conducted quarterly of borrowers in each category (In
School, In Grace, and In Repayment). The survey will measure borrower
satisfaction with the servicer and results will be based on a scale of 0 – 100,
with 100 representing a perfect score. FSA or an agent of FSA will conduct
surveys. All quarterly scores in each category (In School, In Grace, and In
Repayment) will be averaged together to provide the quarterly borrower survey
result. 5 – FSA Employee Survey results – 5% of the overall performance metric –
Surveys will be conducted quarterly of FSA employees. The survey will measure
satisfaction with the servicer and results will be based on a scale of 0 – 100,
with 100 representing a perfect score. FSA, or an agent of FSA, will conduct
surveys. Performance Periods Quarterly scores will be compiled for each
servicer, quarters are defined as Q1 = Oct 1 to Dec 31; Q2 = Jan 1 to Mar 31; Q3
= Apr 1 to Jun 30, and Q4 = Jul 1 to Sep 30 of each year. All available
quarterly scores in each metric will be averaged together during July and
January of each year to calculate the final result for each metric. Allocation
Metric Score Comparison Among Servicers The above calculation will result in a
set of 5 scores for each servicer, one score in each metric category
(1-Percentage of borrowers in current repayment, 2-Percentage of Borrowers more
than 90 but less than 271 days delinquent, 3-Percentage of Defaulted borrowers,
4-Borrower Survey, and 5-FSA Employee Survey). FSA will compare all servicers’
scores (per servicer pool - TIVAS and NFPs) in each allocation metric category
and provide a ranking for each servicer in that category, with the best score in
each category receiving the highest possible value and the worst score receiving
the lowest possible value (highest / lowest values will be determined by the
number of servicers included in the allocation pool --- Highest score possible
will be the total number of servicers selected, lowest score will be 1). Once a
ranking value has been assigned to each servicer in each allocation category,
each score will be adjusted based on the ‘weight’ the metric will hold. All
scores for a servicer will then be added together to provide the “Total Score”
for that servicer for the 6-month period. Each servicer will have one Total
Score for each 6-month period. Allocation of New Volume of Federally Held Debt
Each servicer may be assigned an allocation of new volume by dividing that
servicer’s total score by the combined total scores of all servicers. The
resulting percentage will determine each servicer’s percentage of new volume of
Federally Held Debt. The servicer’s percentage of new volume will determine the
percentage of new borrowers that may be sent to the servicer for servicing
(loans for existing borrowers may, to the maximum extent practicable, be sent to
the servicer already holding that borrower’s other loans). PAGE 9 OF 21
ED-FSA-09-D-0012/0080



--------------------------------------------------------------------------------



 
[edfsa09d0012mod0081execu013.jpg]
Attachment Page Record Retention Each servicer shall maintain a listing of all
borrowers within their federal portfolio identifying which borrowers exist in
each status at the time of invoicing and/or metric submissions to FSA. This
information shall be provided to FSA on demand and shall be maintained
throughout the performance period and provided to FSA at the end of the contract
period. (See Attachment A-7, Borrower Status Reporting) NOTE: If a servicer is
out of compliance (for example, but not limited to, financial management or
reporting, security, OMB Circular A-123, Legislative Mandates, Program
Compliance, etc.), that servicer’s new volume may be re-allocated to one or more
other servicers. In addition, that servicer’s current account volume may be
transferred to another servicer, at the non-compliant servicer’s expense. PAGE
10 OF 21 ED-FSA-09-D-0012/0080



--------------------------------------------------------------------------------



 
[edfsa09d0012mod0081execu014.jpg]
Attachment Page Attachment A-5 ONGOING ALLOCATION METRIC CALCULATION - Assumes 4
servicers FINAL SCORE BY ALLOCATION METRIC (based on combined quarterly average
score) Servicers METRIC Svcr 1 Svcr 2 Svcr 3 Svcr 4 1 % of borrowers in current
repayment 88.50% 81.75% 83.14% 91.10% 2 % of borrowers 91-270 delinquent 6.10%
5.00% 4.15%5% 3.76% 3 % of borrowers 271-360 delinquent 1.20% 0.78%1. 1.35%35%
1.51% 4 Borrower Survey 75.78 74.7874 74.67.67 70.15 5 FSA Survey 72.35 73.4574
74.76.76 75.15 SERVICER RANKING BY ALLOCATION METRIC ServicersServicersce METRIC
Svcr 1 SvcrSvcr 2 SvcrSvcr 3 SvcrSvcr 4 1 % of borrowers in current repayment
2ndnd 4th4th 3rd 1st1st 2 % of borrowers 91-270 delinquent4t 4thh 3r 3rdd 2n
2ndd 1s 1stt 3 % of borrowers 271-360 delinquent2n 2ndd 1s 1stt 3r 3rdd 4t 4thh
4 Borrower Survey1s 1stt 2n 2ndd 3rd 4t 4thh 5 FSA Survey 4th4th 3r 3rdd 2n 2ndd
1 1st SERVICER SCORES BASED ON RANKINGG (PRIOR(PRIOR to weighting)weigghhtingn )
ServicersServicersrvic METRIC SvcrSvvccr 1 SvcrSvcr 2 SvcrSv 3 Svcr 4 1 % of
borrowers inn currentcurrent repayment3. 3.00 1. 1.00 2.0 4.0 2 % of borrowersrs
91-27091-270 delinquent 1.01.0 2.02.0 3.0 4.0 3 % of borrowersowers
271-360271-360 delinquent 3.03.3 0 4.04.0 2.0 1.0 4 Borrowerwer Survey 4.044.0
3.03.0 2.0 1.0 5 FSASA Survey 1.01.0 2.02 3.0 4.0 SERVICER SSCORESCORES BASEDD
ON RANKINGRA G (WITH(WITH weightingweighting)weigh ) Servicers METRICMETRIIC
WeightW Svcr 1 Svcr 2 Svcr 3 Svcr 4 1 % of borrowersb s inn currentcurr
repaymentrepaym 30% 9.0 3.0 6.0 12.0 2 % of borrowers 991-2701-270 delinquent
15% 1.5 3.0 4.5 6.0 3 % of borrowersborroborrowewers 271-360271-360
delinquentdelinquent 15% 4.5 6.0 3.0 1.5 4 BoBorrowerrrower SSurSurveyu veey 35%
14 10.5 7.0 3.5 5 FSFSAA Survey 5% 0.5 1 1.5 2.0 TOTAL SCORE BYY
SERVICERSERVICERRVIC Servicers Svcr 1 Svcr 2 Svcr 3 Svcr 4 TOTALTAL SCSCORE 29.5
23.5 22.0 25.0 ALLOCATION EACH SERVICERR WILL RECEIVE % of new volume New Borr
Servicer will receive (assumes Total Score (Total Score/Comb Totals) 4M borr)
Svcr 1 29.5 29.50% 1,180,000 Svcr 2 23.5 23.50% 940,000 Svcr 3 22.0 22.00%
880,000 Svcr 4 25.0 25.00% 1,000,000 Comb Totals 100 100.00% 4,000,000 PAGE 11
OF 21 ED-FSA-09-D-0012/0080



--------------------------------------------------------------------------------



 
[edfsa09d0012mod0081execu015.jpg]
Attachment Page Attachment A-6-- Servicing Pricing Definitions Deliverable
Definition Number of unique borrowers (SSNs) with balance not equal to $0.00 who
have not separated from school as of the last day of Borrowers in IN-SCHOOL
status the billing period. Number of unique borrowers (SSNs) with balance not
equal to $0.00 who have separated from school but are not yet due for a
Borrowers in IN GRACE status payment this month. Number of unique borrowers
(SSNs) with balance not equal to $0.00 who have separated from school and would
have had a payment due this month, but the payment was replaced with a Borrowers
in Deferment deferment. Number of unique borrowers (SSNs) with balance not equal
to $0.00 who have separated from school and would have had a payment due this
month, but the payment was replaced with a Borrowers in Forbearance forbearance.
Number of unique borrowers (SSNs) with balance not equal to $0.00 who are
currently: Using the SCRA 6% interest limit (borrower has one or more loans with
rate reduced to 6% or SCRA eligible loans already at or under 6%) In a Military
Service Deferment In a Post Active Duty Deferment OR Using for 0% interest while
serving in hostile area (borrower has one or more loans with rate reduced to 0%)
**NOTE - Any borrower with one/more loans meeting eligibility for this category
is included in this category (and payment rate) Service Members regardless of
the delinquency level, or status, of the loan. Number of unique borrowers (SSNs)
with balance not equal to $0.00 who have separated from school, borrower had a
payment due this month, and payment due was not satisfied by a deferment or
forbearance. The full payment was satisfied by the borrower making a payment (or
the borrower is due $0.00 on an income related pay plan) and the borrower is not
more than 5 days delinquent on any amount as of the last day of the billing
period. If a newly originated consolidation is added to servicing system with no
payment due in the current month (first payment is prior Borrowers in
IN-REPAYMENT status month) the borrower is included in the current category.
Number of unique borrowers (SSNs) with balance not equal to $0.00 who have
separated from school and had a payment due this month. The full payment was NOT
satisfied by the borrower making a payment and the borrower is delinquent 6 to
30 days as Borrowers 6 - 30 days delinquent of last day of the billing period.
PAGE 12 OF 21 ED-FSA-09-D-0012/0080



--------------------------------------------------------------------------------



 
[edfsa09d0012mod0081execu016.jpg]
Attachment Page Number of unique borrowers (SSNs) with balance not equal to
$0.00 who have separated from school and had a payment due this month. The full
payment was NOT satisfied by the borrower making a payment and the borrower is
delinquent 31 to 90 days Borrowers 31-90 days delinquent as of last day of the
billing period. Number of unique borrowers (SSNs) with balance not equal to
$0.00 who have separated from school and had a payment due this month. The full
payment was NOT satisfied by the borrower making a payment and the borrower is
delinquent 91 to 150 days Borrowers 91-150 days delinquent as of last day of the
billing period. Number of unique borrowers (SSNs) with balance not equal to
$0.00 who have separated from school and had a payment due this month. The full
payment was NOT satisfied by the borrower making a payment and the borrower is
delinquent 151 to 270 Borrowers 151-270 days delinquent days as of last day of
the billing period. Number of unique borrowers (SSNs) with balance not equal to
$0.00 who have separated from school and had a payment due this month. The full
payment was NOT satisfied by the borrower making a payment and the borrower is
delinquent 271 to 360 Borrowers 271-360 days delinquent days as of last day of
the billing period. Number of unique borrowers (SSNs) with balance not equal to
$0.00 who have separated from school and had a payment due this month. The full
payment was NOT satisfied by the borrower making a payment and the borrower is
delinquent 361 or more Borrowers 360+ days delinquent days as of last day of the
billing period. * Last day of the billing period = last day of each month PAGE
13 OF 21 ED-FSA-09-D-0012/0080



--------------------------------------------------------------------------------



 
[edfsa09d0012mod0081execu017.jpg]
Attachment Page Forbearance Examples Deferment Examples 1) Borrower due 14th
monthly - on 1/1 a forbearance is applied to cover Jan 14 - 1) Borrower due 21th
monthly - on 1/10 a deferment is applied March 14. Borrower will be due for the
covering Jan 15 - July 25. Borrower will be due for the Aug April payment.
payment. Jan, Feb, Mar - billed as Forbearance Jan, Feb, Mar, Apr, May, Jun, Jul
- billed as Deferment April - billed as current if borrower makes Aug - billed
as current if borrower makes payment or 6-30 if payment or 6-30 if payment is
not made. payment is not made. 2) Borrower due 14th monthly - Borrower does not
make Jan, Feb, or March payments (goes 75 days delinquent as of March 30), but
on April 1st requests an unemployment deferment that covers January 10 to April
30. Borrower will be due for May payment. 2) Borrower due 14th monthly -
Borrower Jan - billed as 6-30 delinquent (borrower was delinquent as of does not
make Jan 14 payment, but request a end of Jan) one-month forbearance on Jan 28
to cover Feb & Mar- billed as 31-90 delinquent( borrower was the Jan 14 payment.
Borrower will be due delinquent as of end of Feb/Mar) for Feb payment. Apr -
billed as Deferment Jan - billed as Forbearance May - billed as current if
borrower makes payment or 6-30 if payment is not made. Current/Delinquent
Examples 1) Borrower due 14th monthly for $225.00/month - borrower pays $225 for
Jan 2) Borrower due 14th monthly for $225.00/month - Borrower payment on 1/13.
Borrower pays $225.00 pays $200.00 on 1/13. Borrower pays $250.00 on 2/14. Jan -
on 2/20 for February payment. Jan & Feb - billed as 6-30 delinquent (payment was
not fully satisfied as of billed as current. Borrower satisfied due end of
month, still owed $25) Feb - billed as current. Total due amount for monthly
payment prior to last from borrower ($250.00) has been satisfied by borrower day
of the month. payment. 3) Borrower due 21st monthly for $0.00/month - Borrower's
on income plan with payment calculated to be $0. Borrower 4) Borrower due 28th
monthly for $175.00/month - Borrower makes no payment in Jan or Feb and makes
pays nothing in January but borrower pays $170.00 on 2/3, then a $5.00 payment
in March. nothing for rest of Feb. Jan, Feb, & Mar - billed as current. Jan -
billed as current (payment was not made in Jan, but Borrower is not in
forbearance or deferment borrower was not more than 5 days delinquent) and is
due a payment calculated as $0 so the Feb - billed as current. (payment was not
made to cover 2/28 borrower has satisfied payment even if no due payment, but
borrower was not more than 5 days delinquent) payment is made. PAGE 14 OF 21
ED-FSA-09-D-0012/0080



--------------------------------------------------------------------------------



 
[edfsa09d0012mod0081execu018.jpg]
Attachment Page Service Member Examples 1) Borrower meets eligibility for
maximum 6% interest rate - but loan is 2) Borrower has multiple loans and is
eligible for SCRA already at 4.25%. maximum 6% rate - but borrower is 7 months
delinquent. Borrower is included in the service member Borrower is included in
the service member category. category. 3) Borrower has some loans eligible for
0% rate but other loans that are not eligible. Borrower is included in the
service member category. (Normally borrowers are billed in the lowest category
but if ANY loan is eligible for the service member category, the borrower is
included in this category). Retention of Borrower listings Each servicer shall
maintain a listing of all borrowers within their federal portfolio identifying
which borrowers exist in each status at the time of invoicing and/or metric
submissions to FSA. This information shall be provided to FSA on demand and
shall be maintained throughout the performance period and provided to FSA at the
end of the contract period. (See Attachment A-7, Borrower Status Reporting)
Validation to be provided with Invoices & Metrics submission Each servicer shall
provide sampling validation with the submission of each invoice and/or metrics
submission to FSA. Sampling Instructions: Servicer shall randomly select 5
borrowers from each status category each month. If there are less than 5
borrowers in a category, select all borrowers in the category. 1. Servicer shall
provide screen shots of the servicing system and narrative to support showing
the status of the borrower’s loan matches the status the loan is being invoiced
at. Samples should be provided in Word or PDF format. 2. Servicer shall include
a listing of all loans on file for the borrower and the current status of each
loan – but only needs to include screen shots narrative for one of the loans
that the loan is being billed at. 3. Servicer shall provide the samples at the
time of invoicing and/or metric submissions to FSA. 4. Servicer shall submit the
sample files EdServicerG@ed.gov and other email addresses as updated
periodically by FSA. All files should be submitted within encrypted zip files
with password provided in separate emails. 5. Servicer shall provide a contact
(name/email/phone) that FSA may contact if additional samples are needed (FSA
may also select borrowers that require sample documentation similar to above).
PAGE 15 OF 21 ED-FSA-09-D-0012/0080



--------------------------------------------------------------------------------



 
[edfsa09d0012mod0081execu019.jpg]
Attachment Page NOTES: 1. Common pricing shall apply regardless of program (i.e.
Direct Loan, Federal Family Education Loan) or volume serviced, unless otherwise
noted in the contract. 2. Borrowers in multiple statuses shall be billed once,
in the lowest performing deliverable status. The lowest performing deliverable
status is defined as the lowest unit priced deliverable. 3. Borrowers pending
discharge, which include, but are not limited to: conditional disability, death,
or bankruptcy, shall be, for billing purposes, counted in the deliverable status
at the time of the discharge request. 4. “The last day of the billing period" is
defined as the last day of the month. 5. The revised annual pricing period shall
begin on the effective date of modification 0080. PAGE 16 OF 21
ED-FSA-09-D-0012/0080



--------------------------------------------------------------------------------



 
[edfsa09d0012mod0081execu020.jpg]
Attachment Page Attachment A-7—Borrower Status Reporting (Retention) Report
Format 50 character length Field # Length Start End Description Valid
Values/Format Counter - starts at 00000001 for each file. Right justify, front
filled with zeros. (allows for up to 99M 1 818per category) 00000001 to 99999999
2 1 9 9 Filler Space filled Servicer 6 digit Code - for example 3 61015(Great
Lakes = 700581) 700XXX 4 1 16 16 Filler Space filled 5 9 17 25 Borrower SSN
XXXXXXXXX (numeric) 6 1 26 26 Filler Space filled 01 Borrowers in IN-SCHOOL
status 02 Borrowers in IN GRACE status 03 Borrowers in Deferment 04 Borrowers in
Forbearance 05 Service Members 06 Borrowers Current 07 Borrowers 6 - 30 days
delinquent 08 Borrowers 31-90 days delinquent 09 Borrowers 91-150 days
delinquent 10 Borrowers 151-270 days delinquent Pricing Category - 2 digit code
11 Borrowers 271-360 days delinquent 7 22728representing the category 12
Borrowers 360+ days delinquent 8 1 29 29 Filler Space filled Borrower Principal
Outstanding of 9999999.99 - 7 digits, decimal point, 2 9 10 30 39 ALL borrower's
loans digits 10 1 40 40 Filler Space filled Borrower Interest Outstanding of
9999999.99 - 7 digits, decimal point, 2 11 10 41 50 ALL borrower's loans digits
12 1 51 51 Filler Space filled Month end date this report 13 85259represents
MMDDCCYY Servicer shall create 1 text file for each borrower status pricing
category (format above). Servicer shall create and store reports each month (not
created on demand from query). Servicer shall create report to be a "point in
time" report showing the borrower status at the end of the month. Servicer shall
include each borrower in only ONE report per month - matching the status the
borrower was billed at. PAGE 17 OF 21 ED-FSA-09-D-0012/0080



--------------------------------------------------------------------------------



 
[edfsa09d0012mod0081execu021.jpg]
Attachment Page Servicer shall store reports in text format (to allow for
uploading by FSA into other software if desired). Servicer shall provide the
reports to FSA on demand. Servicer shall ensure the volume of borrowers in each
category MUST match servicer invoicing (if corrections to invoicing made, report
should also be corrected). Servicer shall retain all reports for the duration of
the contracts and provide to FSA at end of contract. Servicer shall provide FSA
with a contact (name/email/phone) that can be contacted to request report
delivery. Servicer shall create report with a sort by SSN (ascending). PAGE 18
OF 21 ED-FSA-09-D-0012/0080



--------------------------------------------------------------------------------



 
[edfsa09d0012mod0081execu022.jpg]
Attachment Page Attachment A-8 — Quarterly Delinquency Reduction Compensation
Report [Servicer Name] - Quarterly Delinquency Resolution Compensation Report
Quarter Ending – (Month, Year) Award Fee Description Percentage NUMERATOR:
DENOMINATOR: 1 Delinquency Percentage - Current Quarter % Description Percentage
NUMERATOR: DENOMINATOR: Delinquency Percentage - Prior Quarter % Results should
be rounded to the 100th of a percent (i.e. .1534677 = 15.35%, .02465123 = 2.47%)
Qualification for Delinquency Resolution Compensation (As submitted by Servicer)
Qualifies Description (y/n) Delinquency Percentage for Quarter End of less than
Level 1 23.0%. Delinquency Percentage for Quarter End of less than Level 2 23.0%
(earns $200,000) AND Servicer improves upon prior Quarter End Delinquency
Percentage Delinquency Percentage for Quarter End of less than Level 3 21.0% AND
Servicer improves upon prior Quarter End Delinquency Percentage This report
shall be submitted by each servicer for each quarter ending September, December,
March and June of each year. This report shall be submitted to
EDServicerG@ed.gov and other email addresses as updated periodically by FSA by
the 15th calendar day of the month following quarter end (other addresses may be
added by FSA). The report shall be submitted with a subject line of "Quarterly
Delinquency Reduction Report - 700XXX - MMCCYY" - where 700XXX = servicer ID and
MMCCYY = quarter end Month & Year (i.e. Great Lakes for quarter end December
2014 subject would be Quarterly Delinquency Reduction Report - 700581 – 122014)
This report shall also be submitted to the COR/CO along with the request for
evaluation of Quarterly Delinquency Reduction Compensation qualification. Notes
about Delinquency Reduction Compensation Calculations Volumes used in the above
calculation should be the same volumes, by category, that have been submitted
with the monthly invoice. Delinquency Resolution Calculation (higher % results =
better metric result) Borrower Delinquency Percentage Total count of borrowers
in the 31-360 days delinquent statuses Divided by Total count of borrowers in In
Repayment status and borrowers in the 31-360 days delinquent statuses In school,
in grace, service members, deferment, forbearance, and >360 delinquent borrowers
excluded from numerator & denominator of calculation PAGE 19 OF 21
ED-FSA-09-D-0012/0080



--------------------------------------------------------------------------------



 
[edfsa09d0012mod0081execu023.jpg]
Attachment Page Attachment A-9 — Monthly Invoice Report Servicers shall submit
the following report with their monthly invoices in Microsoft Excel. Contract
Number ____________ Vendor Name ____________ Invoice Start Date MM/DD/YYYY
Invoice End Date MM/DD/YYYY Status Volume In School In Grace In Repayment
Service Member Deferment Forbearance Delinquent 6-30 Days Delinquent 31-90 Days
Delinquent 91-150 Days Delinquent 151-270 Days Delinquent 271-360 Days
Delinquent > 360 Days Total PAGE 20 OF 21 ED-FSA-09-D-0012/0080



--------------------------------------------------------------------------------



 
[edfsa09d0012mod0081execu024.jpg]
SCHEDULE Continued ITEM NO. SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE $ AMOUNT
$ Contracting Officer: Soo Kang, 202-377-3798, soo.kang@ed.gov Primary
Contracting Officer Representative: Tammy Connelly, 202.377.3298,
tammy.connelly@ed.gov Alternate Contracting Officer Representative(s): Lynn
Smith, 202-377-3577, lynn.smith@ed.gov Patrice Washington, (202) 377-3845,
Patrice.Washington@ed.gov Primary Technical Point of Contact: None Alternate
Technical Point of Contact(s): None PAGE 21 OF 21 ED-FSA-09-D-0012/0080



--------------------------------------------------------------------------------



 